SMYTH, J.
It seems to be settled by the court of appeals in the case of People v. Board of Sup’rs of Westchester Co., 147 N. Y. 1, 41 N. E. 563, and by the appellate division, Second department, in Zeimer y. Rafferty (Sup.) 46 N. Y. Supp. 345, that that part of the county of Westchester which was annexed to the city of New York, under chapter 934 of the laws of 1895, still remains, for all judicial purposes, the county of Westchester. It also appears that at the trial of the recovery of the judgment herein, and the issuing of the execution thereon, the judgment debtor was, and is now, a resident of said, county. The order for her examination should therefore have been made returnable before a justice of this court in the Second department. Any justice of this court had jurisdiction to make the order" in this matter; and when it is made to appear, as it has been, that the order in question should have been made returnable before a justice of the Second department, and not before me, an order will be made transferring the proceeding herein to the Second department for further proceeding thereupon. Settle order on notice.